DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JASON JACOBS,
                                Appellant,

                                    v.

                        DYCK-O'NEAL, INC.,
                            Appellee.

                             No. 4D17-1181

                             [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE14-007526
(08).

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellant.

  David M. Snyder of David M. Snyder, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.